Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 29, 2017

                                       No. 04-17-00496-CR

                                       Tracy Diane GRIER,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B12462
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER

        Appellant’s brief was due on December 14, 2017. On December 22, 2017, after no brief
or motion for extension of time to file the brief was filed, we ordered Appellant to file her brief
of a motion for extension of time not later than January 12, 2018. On December 27, 2017,
Appellant filed a first motion for a forty-five day extension of time to file the brief from the date
of her motion—which was dated December 14, 2017.
       Appellant’s motion is GRANTED. Appellant’s brief is due on January 29, 2018. We
caution Appellant that any further motion for extension of time to file the brief will be strongly
disfavored.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2017.
___________________________________
Keith E. Hottle
Clerk of Court